Citation Nr: 0305260	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  93-16 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for right (major) carpal tunnel syndrome.

2.  Entitlement to a disability rating in excess of 20 
percent for left (minor) carpal tunnel syndrome.  

3.  Entitlement to a compensable disability rating for 
residuals of a left ankle injury.

4.  Entitlement to a compensable disability rating for a scar 
of the right hand.


WITNESSES AT HEARING ON APPEAL

Appellant and his employer




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to January 
1992.  He also had prior active and reserve service.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a December 1992 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2000, the Board remanded the case to the RO for 
further evidentiary development. Said development having been 
completed, the matter is returned to the Board for further 
consideration.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's carpal tunnel syndrome of the right upper 
extremity is manifested by pain, pressure, swelling, and 
numbness.  The evidence does not show symptoms consistent 
with more than moderate incomplete paralysis of the median 
nerve.  

3.  The veteran's carpal tunnel syndrome of the left upper 
extremity is manifested by pain, pressure, swelling, and 
numbness and postoperative residuals of surgery and 
transposition of the left ulnar nerve.  The evidence does not 
show symptoms consistent with more than moderate incomplete 
paralysis of the median or ulnar nerve.  

4.  The veteran's left ankle disability is manifested by 
complaints of pain and cracking.  The evidence does not show 
more than slight limitation of motion.  

5.  The veteran's service-connected scar of the right hand 
measures 1 cm by .2 cm and is well-healed, nontender, and 
nonadherent.  This scar does not result in functional 
limitation.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess 
of 30 percent for carpal tunnel syndrome of the right (major) 
upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.124a, Diagnostic Code 8515 (2002).

2.  The criteria for a schedular disability rating in excess 
of 20 percent for carpal tunnel syndrome of the left (minor) 
upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.124a, Diagnostic Code 8515 (2002).

3.  The criteria for a compensable evaluation for a left 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code  5271 (2002).

4.  The criteria for a compensable rating for the veteran's 
service-connected scar of the right hand are not met.  
38 U.S.C.A. §§ 1155, 5100-5107 (West 2002); 38 C.F.R. Part 4, 
§§ 4.31, 4.118 Diagnostic Codes 7803, 7804, 7805 (2001) 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002); McQueen v. Principi, 14 Vet. App. 300 (2001) 
(per curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefits at issue is complete.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The RO has obtained pertinent VA 
medical records identified by the veteran.  The evidence does 
not show, nor has the veteran identified, the existence of 
any additional pertinent medical records that have not been 
obtained.  Accordingly, the Board finds that the RO has made 
reasonable attempts to obtain medical records referenced by 
the veteran, and that VA's duty to assist the claimant in 
obtaining pertinent medical records is satisfied.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2002).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  VA must inform the veteran whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By various statements of the case and supplemental 
statements of the case issued in this appeal as well as by 
letter dated in September 2001, the veteran was informed of 
what evidence was required to establish increased ratings for 
his service-connected disabilities.  He was informed of what 
information was required from him, what information VA would 
obtain, and what had been done to assist him with his claim.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In the 
present case, the veteran has been afforded VA examinations 
to assess the severity of his service-connected carpal tunnel 
syndrome of both upper extremities, left ankle disability, 
and scar of the right hand.  These medical examinations, in 
combination with the other medical evidence of record, are 
sufficient to make a decision on the claim.  

VA has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 

Evidentiary Background

Service medical records show that the veteran injured his 
right hand in December 1988 when he hit his hand while 
working on a 5 ton truck.  In 1989, he injured his left hand 
when an engine dropped and hit him.  He also injured his left 
ankle and received physical therapy in 1990 and 1991.  
Similarly, he received physical therapy on both of his hands.  

In March 1992, the veteran was afforded a VA general medical 
examination.  He reported a history of trauma to his left 
ankle after slipping while repairing a tank transmission at 
Fort Hood, Texas, in 1989.  X-rays at that time revealed no 
fractures.  He was given medications and a profile.  Later, 
he began having increasing left ankle pain while running and 
training.  He continued to have this pain throughout the 
remainder of his active service.  The veteran's duties as a 
mechanic also caused him to develop swelling, numbness, pain, 
and weakness of both wrists.  These symptoms had been present 
since November 1990.  Physical examination revealed that the 
veteran was right handed.  He had a normal gait and his 
carriage was within normal limits.  

The veteran was also afforded a VA orthopedic examination in 
March 1992.  He reported an in-service crush injury to his 
left ankle.  He complained of present pain in the lateral 
aspect of the ankle accompanied by a "cracking sound" with 
ankle movements.  He also referred to occasional swelling 
with prolonged standing, walking, and running.  He previously 
had an injury to his dorsal aspect of his right hand.  He 
complained of occasional pain in the 5th interphalangeal 
joint under the scar.  Examination of the right hand revealed 
a small thin 1 cm scar in the dorsum aspect over the 5th 
metacarpophalangeal joint.  The scar was well-healed, 
nontender, and nonadherent.  There was no functional 
impairment.  Examination of the left ankle revealed no 
swelling and no deformity.  There was exquisite pain to 
pressure with aversion rotation of the ankle and pressure 
over the lateral talocalcaneal ligament.  There was no 
limitation of motion and no evidence of instability. 

The veteran also reported for a March 1992 VA neurological 
examination.  The veteran reported a history of edema and 
numbness of his hands.  He also had pain of both wrists and 
lower third of the forearms, bilaterally.  Prior electro-
diagnostic studies revealed bilateral carpal tunnel syndrome.  
At the examination, the veteran reported that he had been 
feeling worse and had edema of the hands, a sensation of 
pressure, and numbness in his wrist and hands.  These 
symptoms bothered him even while driving.  At times, his 
sensation of numbness interfered with his ability to 
manipulate objects.  The examiner noted that the veteran had 
a normal gait.  His motor system had a normal tone with no 
atrophy or weakness.  He had a positive Tinnel's sign 
bilaterally.  His sensory system had no deficit.  Deep tendon 
reflexes were symmetric all over and there were no pathologic 
reflexes.  The examiner noted that the veteran described 
bilateral numbness and parasthesias on his hands and 
forearms.  

In December 1992, the RO issued a rating that awarded service 
connection for right carpal tunnel syndrome, rated as 10 
percent disabling; left carpal tunnel syndrome, rated as 10 
percent disabling; crush injury, left ankle with lateral 
talocalcaneal injury, rated as noncompensable; and a scar, 
right hand, over little metacarphalangeal joint.  The 
effective date assigned for these ratings was January 13, 
1992, the day following his separation from active duty.  The 
veteran perfected a timely appeal of the ratings initially 
assigned for these disabilities.  

A January 1993 VA consultation request shows that the veteran 
was seen for an evaluation of his service connected bilateral 
carpal tunnel syndrome and possible surgery.  The consulting 
neurologist noted that the veteran's bilateral carpal tunnel 
syndrome showed no improvement with conservative treatment.  
The veteran also reported left ankle pain and associated 
ambulatory difficulty.  

VA radiographic studies dated in April 1993 reveal that the 
veteran's left ankle and left foot showed no significant 
osseous or articular abnormality.  Impression of essentially 
negative left ankle and left foot were rendered.  

In May 1993, the veteran underwent VA nerve conduction 
velocity studies of both upper extremities.  These tests were 
positive for borderline bilateral carpal tunnel syndrome.  
The veteran was to begin a physical therapy program.  

From May 1993 to September 1993, the veteran participated in 
a VA physical therapy program.  In May 1993, the veteran 
reported difficulty holding heavy objects with his hands.  He 
complained of swelling and numbness of his hands.  These 
symptoms were more intense with motions. He also reported 
left hand pain at the wrist area.   While full active range 
of motion in both wrist and fingers was noted on May 18th, on 
May 21st the veteran had limited active motion in the left 
wrist with flexion to 60 degrees and extension to 50 degrees 
with tenderness to palpation in the left wrist.  Grip 
strength was recorded at 75 percent in the left hand and 90 
percent in the right hand. 

Subsequent physical therapy notes shows continued complaints 
of swelling and tenderness in the both hands.  Additionally, 
the veteran complained of left hand pain and weakness.  An 
August 1993 treatment note indicates that the veteran had 
tolerated the physical therapy program well, but there had 
been no change.  He reported pain in both hands that was 
exacerbated by exertion.  Additionally, he had recurrent 
numbness of both hands.  At that time, he had full bilateral 
active range of motion in his upper extremities.  In 
September 1993, the veteran was prescribed splints for both 
hands.   

In his August 1993 substantive appeal, the veteran reported 
that his service-connected disabilities were more severe than 
rated.  He reported that he works with heavy equipment and 
parts at his job.  He mentioned one incident when he was 
installing heavy security tables at a juvenile detention 
center when his left hand was paralyzed for over 21/2 hours 
without any sensation or movement of his fingers.  His 
supervisor did not assign him heavy work because his 
disabilities sometime interfere with his work.  He reported 
that he missed a promotion opportunity due to his condition.  
When he drives for a long period, his hands get numb and 
swell up.  This prohibits him from wearing jewelry on his 
fingers or wrist.  He also reported that his left ankle 
condition was worsening and he was not able to run or walk 
long distances.  

In October 1993, the veteran and his employer testified at a 
hearing before a RO hearing officer.  He reported that an 
Army doctor had recommended surgery for his carpal tunnel 
syndrome prior to his release from active duty; however, he 
was later told by VA medical providers that he was too young 
for this surgery.  He had received heat therapy, parafon 
therapy, and electric therapy for his carpal tunnel syndrome.  
He had worn splints on both of his hands all day long since 
September.   However, the splints did not relieve his 
symptoms.  These symptoms included numbness, swelling, 
throbbing pain in the wrists, and pain like an electirc 
shock.  He reported that he was required to reduce the amount 
of time he worked in a week from 40 hours to between 20 and 
24 hours a week due to his inability to work with heavy 
equipment.  As his ability to work was limited, he began 
working mostly in the office performing such tasks as running 
errands and buying supplies.  He missed opportunities for 
promotion to supervisory positions as he was unable to 
perform all the facets of a job.  He was not receiving formal 
medical treatment for his left ankle.  However, he continued 
with exercise.  The veteran's employer testified that the 
veteran had been hired to perform heavy mechanical work, but 
was unable to perform at that level due to problems with his 
hands.  

An October 1993 hearing officer's decision awarded an 
increased disability rating of 30 percent for the veteran's 
carpal tunnel syndrome of the right (major) wrist as the 
evidence showed moderate disability of the median (major) 
nerve.  Similarly, a 20 percent rating was assigned for 
carpal tunnel syndrome of the left (minor) wrist as the 
evidence showed moderate disability of the median (minor) 
nerve.  An effective date of January 13, 1992, was assigned 
for these ratings in an October 1993 rating decision.  

VA outpatient treatment records dated from November 1993 to 
April 1994 show that the veteran was treated with complaints 
of pains in both hands.  
 
In August 1994, the veteran underwent an elective left ulnar 
neurolysis and anterior transposition at the elbow.  He 
tolerated the procedure well without complication.  He had no 
swelling, full range of motion, and good capillary refill.  
His left arm was casted.  The veteran was released from the 
hospital on August 21.  

Eight days after his release from the hospital, the veteran 
was afforded a VA compensation and pension examination.  He 
referred to numbness, paresthesias, cramps, and weakness of 
the left hand from the middle, lateral middle ring, and 
little finger of the left hand with an inability to close the 
left hand.  He also referred to limitation of motion of the 
elbow and wrist.  These symptoms start on the left hand and 
radiate to the left elbow.  It was noted that the veteran was 
right handed.  He had undergone a left ulnar nerve release 
earlier that month and his left arm was still in a cast.  He 
referred to weakness of the right hand associated with 
numbness.  Range of left elbow flexion was to 84 degrees.  He 
lacked 45 degrees of left elbow extension to arrive at 0 
degrees.  The measures were active and passive.  Range of 
motion of the left wrist was flexion to 42 degrees and 
dorsiflexion to 23 degrees.  The veteran was noted to have 
severe muscle atrophy of the intrinsic muscles of the left 
hand and first dorsal interosseous muscles.  He had weakness 
of his left handgrip muscles with muscle strength graded at 3 
out of 5.  The examiner noted that this represented fair 
muscle strength.  The veteran was also noted to have weakness 
of the left hand, middle, right and little finger 
interosseous muscle and lumbrical muscles with muscle 
strength 2 out of 5.  This represented poor muscle strength.  
The veteran had absent pinprick and smooth sensation in the 
left ulnar nerve distribution of the hand.  Bilateral median 
nerve entrapment neuropathy at wrist level and left ulnar 
nerve entrapment neuropathy were noted by nerve conduction 
studies and clinical examination.  Similarly, the veteran was 
noted to have left elbow and wrist contractures.  

In July 2002, the veteran was afforded a VA peripheral nerve 
examination.  Despite his previous surgery, the veteran 
continued complaining of occasional dysthesias of the hands 
bilaterally.  There was mild numbness in the median nerve 
distribution that came intermittently in both hands.  He also 
complained of dysesthesias in the left ulnar nerve 
distribution which was exacerbated by touching the area of 
his surgery.   It was noted that he had recovered 
significantly the strength in his hands.  Sensory examination 
revealed decreased pinprick sensation in the median nerve 
distribution, bilaterally; left more than right.  There was 
also dysesthesias in the area of the scar from the left ulnar 
transposition and numbness in the left ulnar distribution.  
These symptoms were noted to be "actually very mild."  
Pertinent diagnoses were bilateral median nerve paralysis and 
left ulnar nerve entrapment neuropathy with subsequent nerve 
relocation.  

A July 2002 VA scar examination report notes that while the 
veteran complained of right fifth knuckle pain with squeezing 
when using his right hand, he had no current complaints 
associated with his service-connected scar.  There was a 
semicircular scar located at the right dorsal 
metacarpophalangeal joint that was 6 cm x .2 cm.  Proximal to 
that scar there was a 1 cm x .2 cm semicircular scar.  On the 
left medial elbow, there was an "S-shaped" surgical scar 
that measured 13 cm x .5 cm.  The veteran's service connected 
scar was noted to be nontender.  There was no adherence and 
the texture was smooth.  There was no ulceration or skin 
breakdown of any of the veteran's scars.  Similarly, there 
was no elevation, depression, or underlying tissue loss.  
There was no inflammation, no edema, and no keloid formation.  
The scars were lighter than the surrounding skin.  There was 
no disfigurement and the scars resulted in no limitation of 
function.  

A July 2002 VA joints examination shows that he veteran 
complained of a cracking sound of the left ankle when he 
ambulates.  He had no complaints of pain.  The veteran 
reported that, other than the clunking and cracking sound of 
his left ankle, when he walks, it is not different from his 
right ankle.  The veteran did not receive any treatment for 
his left ankle and did not take medication for this 
condition.  The veteran did not need to use any prosthetic 
devices such as crutches, braces, canes, or corrective shoes.  
He did not have any episodes of dislocation or recurrent 
subluxation and had no constitutional symptoms of 
inflammatory arthritis.  The veteran was independent in his 
activities of daily living.  He had 15 degrees of left ankle 
dorsiflexion and 40 degrees of plantar flexion.  The veteran 
was noted to have tenderness to palpation of the lateral 
posterior malleolus at perroneous longus tendon and clunking 
felt with passive range of motion and during talar tilt and 
anterior posterior drawer test.  The veteran ambulated with 
an equal step and normal gait with no assistive devices.  
Ankylosis was not present.  Pertinent diagnosis was chronic 
tendonitis of the left peroneous longus tendon.  

The veteran was also afforded a July 2002 hand, thumb, and 
fingers examination.  He reported that the symptoms of carpal 
tunnel syndrome of the right upper extremity were less 
intense than before.  He attributed this to a reduction in 
physical or strenuous labor in his jobs.  He was presently 
doing mostly administrative type work.  When he used his hand 
repetitively and strenuously his symptoms recurred.  He 
complained of intermittent right hand numbness in all his 
fingers and palm with pain localized to his wrist.  He had no 
dorsal hand numbness.  Most of his symptoms of numbness in 
his right hand occur mostly while he is sleeping.  He was 
noted to have increased range of motion of his left elbow 
since his last evaluation, but he had a painful elbow with 
full extension.  He complained of increased sensitivity of 
his ulnar nerve after transposition.  He stated that any 
trauma on the extensor surface of his proximal and medial 
forearm causes increased pain.  He complained of pain and 
numbness with extremes of elbow extension and tenderness at 
that area.  This went from his medial elbow down to his 
little finger.  He had symptoms of paresthesia.  He 
complained of numbness of the left upper extremity from the 
elbow down to his hand with driving.  He had numbness and 
decreased strength of his left hand mostly at night and after 
inactivity.  With respect to functional defects, the veteran 
lacked 1 cm when touching the fingertip of the thumb to digit 
number 5.  He was able to touch to digits 2, 3, and 4 without 
difficulty with both hands.  He had good hand strength and 
was able to push, pull, twist, probe, break, touch, and use 
both hands for expression.  The veteran had 65 degrees of 
left wrist dorsiflexion and 45 degrees of left wrist palmar 
flexion.  He had 58 degrees of right wrist dorsiflexion and 
52 degrees of palmar flexion.  He had 0 degrees of left elbow 
extension and 125 degrees of left elbow flexion.  Manual 
muscle test of the veteran's wrist and elbow extensors and 
flexors was recorded as 5 out of 5.  The veteran's fingers of 
both hands had 90 degrees of flexion and 0 degrees of 
extension.  Manual muscle strength of the fingers was 5 out 
of 5.  He had a positive Tinel's sign on both wrists and also 
on the medial elbow and along the ulnar nerve distribution.  
Right and left mild carpal tunnel syndrome and left ulnar 
nerve neuropathy, status post left ulnar nerve transposition 
were diagnosed. 

Analysis

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection. In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Accordingly, the issues are whether higher 
ratings are warranted for any period from the effective date 
of the grant of service connection to the present.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The percentage ratings in the Schedule for Rating 
Disabilities (Schedule) represent, as far as can practicably 
be determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R.  § 4.1.  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124a, Schedule of Ratings for Disease of the 
Peripheral Nerves.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  (See nerve involved 
for diagnostic code number and rating.)  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  (See nerve 
involved for diagnostic code number and rating.)  38 C.F.R. 
§ 4.124.

Carpal Tunnel Syndrome of the Right Upper Extremity:  The 
veteran contends that his carpal tunnel syndrome of the right 
upper extremity is more severe than presently evaluation.  
Thus, he contends that a rating in excess of the 30 percent 
presently assigned for this disability is warranted.  After a 
review of the evidence, the Board finds that the evidence 
does not support his contentions as the criteria for a rating 
in excess of 30 percent are not met.  

The veteran's carpal tunnel syndrome has been evaluated 
pursuant to Diagnostic Codes 8515 of the Schedule.  38 C.F.R. 
§ 4.124a.  The evidence indicates that the veteran is right 
hand dominant; therefore, his carpal tunnel syndrome of the 
right upper extremity will be evaluated under the "major" 
ratings listed under the Schedule, as appropriate.  Under the 
criteria of 8515, the 30 percent disability rating presently 
assigned for the veteran's carpal tunnel syndrome of the 
right upper extremity contemplates moderate incomplete 
paralysis of the median nerve of the major upper extremity.  
A rating of 50 percent is warranted when the evidence shows 
that there is severe incomplete paralysis of the median nerve 
group of the right upper extremity (major extremity).  A 70 
percent rating is warranted for complete paralysis of the 
median nerve of the major extremity; the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.  See 38 C.F.R. 
§ 4.124a.

Despite complaints of pain, pressure, swelling and numbness 
in his right upper extremity, the evidence does not show 
symptoms consistent with more than moderate incomplete 
paralysis of the median nerve.  On the contrary, the July 
2002 VA neurological examination indicates that his symptoms 
were very mild.  He had 58 degrees of right wrist 
dorsiflexion and 52 degrees of palmar flexion at his most 
recent examination.  Similarly, his strength was recorded as 
5 out of 5 in his wrist and elbow extensors and flexors 
despite having a positive Tinel's sign.  He was able to touch 
the tip of his thumb to the his fingers without difficulty.  
He had good hand strength and was able to push, pull, twist, 
probe, break, touch, and use his right hand for expression.  
Based on the foregoing, the Board finds that the evidence 
does not show symptoms consistent with more than moderate 
incomplete paralysis of the median nerve of the right upper 
extremity at any time since the effective date of the grant 
of service connection.  Accordingly, his claim must be 
denied.

Carpal Tunnel Syndrome of the Left Upper Extremity:  The 
veteran also contends that his carpal tunnel syndrome of the 
left upper extremity is more severe than presently 
evaluation.  Thus, he contends that a rating in excess of the 
20 percent presently assigned for this disability is 
warranted.  After a review of the evidence, the Board finds 
that the evidence does not support his contentions as the 
criteria for a rating in excess of 20 percent are not met.  

As the veteran is right hand dominant, his carpal tunnel 
syndrome of the left upper extremity will be evaluated under 
the "minor" ratings listed under the Schedule.  Under 
Diagnostic Code 8515, a 10 percent evaluation is warranted 
for mild incomplete paralysis of the median nerve of the 
minor upper extremity.  A 20 percent rating requires moderate 
incomplete paralysis, while a 40 percent rating is assigned 
for severe incomplete paralysis of the median nerve group, 
(minor extremity).  A 60 percent rating is warranted for 
complete paralysis of the median nerve of the minor 
extremity; the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.  38 C.F.R. § 4.124a.

As the most recent VA examination shows ulnar nerve 
entrapment of the left upper extremity, the veteran's carpal 
tunnel syndrome of the left upper extremity could also be 
rated as analogous to 38 C.F.R. § 4.124a, Diagnostic Code 
8516 for paralysis of the ulnar nerve.  Under this Diagnostic 
Code, mild incomplete paralysis of the minor hand warrants a 
10 percent rating.  Moderate incomplete paralysis of the 
minor hand warrants a 20 percent disability rating.  A 30 
rating is appropriate where severe incomplete paralysis of 
the ulnar nerve is demonstrated.  A 50 percent disability 
rating requires complete paralysis of the ulnar nerve, 
including such symptoms as the "griffin claw" deformity, 
due to flexor contraction of the ring and little fingers, 
with very marked atrophy in the dorsal interspace and thenar 
and hypthenar eminences; loss of extension of the ring and 
little fingers, cannot spread the fingers (or reverse, cannot 
adduct the thumb; and weakened wrist flexion.  

Post service medical records show continued complaints of 
left upper extremity pain, weakness, and numbness.  While the 
veteran was noted to have limited motion of the left wrist in 
May 1993, treatment records in August 1993 and September 1993 
show that, despite recurrent numbness of both hands, he had 
bilateral active range of motion in his upper extremities.  
While limited motion and strength were noted in the upper 
left extremity in August 1994, the Board notes that the 
veteran was recovering from his surgery at that time and was 
in fact still in a cast.  Despite his recent surgery, it was 
noted that his recorded strength of 3 out of 5 in his left 
hand represented fair muscle strength with poor strength in 
his left hand.  The July 2002 VA neurological examination 
report indicates that while the veteran had bilateral 
decreased pinprick sensation in the median nerve 
distribution, more severe of the right, his symptoms were 
"actually very mild."  Despite complaints that any trauma 
to the surface of his left forearm causes pain, he had good 
hand strength and was able to push, pull, twist, prove, 
break, touch, and use his left hand for expression. While he 
lacked 1 cm when touching his left thumb to his fifth digit, 
he was able to touch the other fingers without difficulty.  
He had 65 degrees of left wrist dorsiflexion and 45 degrees 
of palmar flexion.  Manual muscle tests of his left wrist and 
elbow extensors and flexors as well as his fingers were 5 out 
of 5.  

Based on the foregoing, the Board finds that the evidence 
does not show symptoms consistent with more than moderate 
incomplete paralysis of either the median or ulnar nerve of 
the left upper extremity.  Accordingly, his claim must be 
denied.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  Since both Diagnostic Code 8515 and 8516 concern 
paralysis of the hand and forearm, the veteran is not 
entitled to separate ratings for median and ulnar nerve 
impairment.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the schedular 
criteria necessary for a disability rating in excess of 20 
percent for carpal tunnel syndrome of the left (minor) upper 
extremity at any time since the effective date of the grant 
of service connection.  Therefore, his claim for an increased 
rating on a schedular basis must be denied.

Left Ankle Disability:  The veteran also contends that his 
service-connected left ankle disability is more severe than 
presently evaluated.  This disability is manifested by 
complaints of pain accompanied by a cracking sound with ankle 
movement.  In addition, he has referred swelling in his 
ankle.  Based on his symptoms, he contends that a compensable 
evaluation is warranted.  After a review of the evidence, the 
Board finds that the evidence does not support his 
contentions as the criteria for a compensable rating are not 
met.  Where the requirements for a compensable rating are not 
present, a noncompensable rating will be assigned.  38 C.F.R. 
§ 4.31.

VA regulations set forth a standardized description of 
ankylosis and joint motion measurement.  Normal range of 
ankle dorsiflexion is from 0 to 20 degrees and normal range 
of ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II (2002).  

The veteran's ankle disability is rated on the basis of 
limitation of motion.  Under Diagnostic Code 5271, moderate 
limitation of ankle motion warrants a 10 percent rating while 
marked limitation of motion warrants a 20 percent rating.  
However, a compensable rating under these rating criteria is 
not warranted as the evidence does not show that the 
veteran's left ankle disability results in any significant 
limitation of motion. 

Despite complaints of pain and an inability to ambulate long 
distances, the evidence does not show that the veteran has 
moderate limitation of motion of the left ankle as 
contemplated for a compensable evaluation under Diagnostic 
Code 5271.  On the contrary, the March 1992 VA examination 
shows no limitation of motion.  Similarly, the recent July 
2002 examination shows that he had 15 degrees of dorsiflexion 
and 40 degrees of plantar flexion.  It was noted that the 
veteran did not have any episodes of dislocation or recurrent 
subluxation and he was independent in his activities of daily 
living.  

In reviewing the evidence, the Board acknowledges that the 
evidence shows complaints by the veteran of ankle pain and 
ankle cracking.  These complaints have been considered, but 
it must be emphasized that functional impairment must be 
supported by "adequate pathology."  See 38 C.F.R. §§ 4.40 
and 4.45 (1999); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both the March 1992 and July 2002 VA examination 
report show that the veteran had a normal gait without the 
use of assistive devices.  Despite complaints of ankle pain, 
he was independent in his activities of daily living.  The 
July 2002 examination report notes that he was not receiving 
any medical treatment for this condition.  He was able to 
ambulate with an equal step.  In light of the evidence, the 
Board finds that any functional impairment resulting from the 
veteran's left ankle disability is consistent with the 
noncompensable evaluation assigned since the effective date 
of the grant of service connection.  

Scar of the Right Hand:  The veteran contends that his right 
hand scar is more severe than presently evaluation.  This 
disability is manifested by subjective complaints of pain in 
the fifth interphalangeal joint under the scar.  Based on his 
symptoms, he contends that a compensable evaluation is 
warranted.  After a review of the evidence, the Board finds 
that his contentions are not supported by the evidence as the 
criteria for a compensable rating are not met.

The veteran filed his claim for service connection in 1992.  
The criteria for evaluation of skin disorders were amended 
during the pendency of the veteran's appeal, effective August 
30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  The 
United States Court of Appeals for Veterans Claims, formerly 
the United States Court of Veterans Appeals, (Court) has held 
that for the purpose of appeals, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
be applied unless provided otherwise by statute.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Similarly, VA 
General Counsel has held that when a provision of the Rating 
Schedule is amended while a claim for an increased rating 
under that provision is pending, VA should first determine 
whether the amended regulation is more favorable to the 
claimant.  VAOPGCPREC 3-00 (April 10, 2000).  It may be 
necessary to separately apply the pre-amendment and post-
amendment version of the regulation to the facts of the case 
in order to determine which provision is more favorable to 
the appellant, unless it is clear from a facial comparison of 
both versions that one version is more favorable.  Id.  

With respect to the veteran's claim for a compensable rating 
for his right hand scar, it is unclear from a facial 
comparison of both versions of 38 C.F.R. § 4.118 and 
associated diagnostic criteria, that one version is more 
favorable to the veteran.  Therefore, the Board will evaluate 
the veteran's symptomatology pursuant to both the criteria in 
effect prior to August 30, 2002, and the criteria in effect 
subsequent to that date, to determine whether a compensable 
rating would be warranted under both the old and the new 
criteria.

The veteran's right hand scar is presently evaluated under 
Diagnostic Code 7804.  
Under the present version of these diagnostic criteria, a 10 
percent disability rating is warranted for superficial scars 
that are and painful on examination.  A superficial scar is 
defined as one that is not associated with underlying soft 
tissue damage.  Additionally, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118 (2002).  The previous version 
of Diagnostic Code 7804 is substantially similar to the 
present version.  Under the previous version, superficial 
tender and painful scars on objective examination warrant a 
10 percent disability evaluation.  The note to this 
diagnostic code instructs adjudicators that a 10 percent 
rating will be assigned when the requirements are met, even 
though the location may be on the tip of finger or toe and 
the rating may exceed the amputation value for the limited 
involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  
When the requirements for a compensable evaluation are not 
satisfied, a noncompensable rating will be assigned.  
38 C.F.R. § 4.31.  

After a review of the evidence, the Board finds that the 
criteria for a compensable evaluation under Diagnostic Code 
7804 are not met as the evidence does not show that his 
service-connected scar of the right hand is tender or painful 
on examination.  On the contrary, in March 1992, despite 
complaints of pain in the joint under the scar, objective 
examination revealed that the scar was well-healed, 
nontender, and nonadherent.  Similarly, in July 2002 his scar 
was noted to be nontender with no adherence.  Based on the 
foregoing, the Board finds that the criteria for a 
compensable evaluation under either version of Diagnostic 
Code 7804 are not met.  

The Schedule also provides for a compensable evaluation for 
unstable scars under Diagnostic Code 7803.  Under the present 
version of these criteria, superficial unstable scars warrant 
a 10 percent disability evaluation.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118 
(2002).  The evidence does not show that the veteran has 
underlying tissue loss of his service-connected scar.  On the 
contrary, the recent VA examination in 


July 2002 revealed no elevation, depression, or underlying 
tissue loss.  Similarly, the evidence does not indicate a 
frequent loss of covering of the skin over the scar.  Based 
on the foregoing, the Board finds that the criteria for a 
compensable evaluation under the present version of 
Diagnostic Code 7803 are not met.  

Under the previous version of Diagnostic Code 7803, 
superficial scars that are poorly nourished with repeated 
ulceration warrant a 10 percent rating.  38 C.F.R. § 4.118 
(2001).  However, the evidence does not show that the 
veteran's scar is poorly nourished or manifested by repeated 
ulceration.  On the contrary, the March 1992 examination 
report describes the scar as well-healed, nontender, and 
nonadherent.  Similarly, the July 2002 examination report 
describes the scar as nontender without adherence.  There was 
no ulceration of skin breakdown of the scar.  Based on the 
foregoing, the Board finds that the criteria for a 
compensable evaluation under the previous version of 
Diagnostic Code 7803 are not met.  

Under both the current and previous versions of Diagnostic 
Code 7805, scars may be rated based on the limitation of 
function of the body part affected.  38 C.F.R. § 4.118 (2001) 
(2002).  The criteria for a compensable rating under 
Diagnostic Code 7805 are not met as the evidence does not 
show that the veteran's service-connected right hand scar 
results in functional limitation.  On the contrary, despite 
the veteran complaints of pain the joint under the scar, both 
the March 1992 and July 2002 VA examination reports note that 
there was no functional impairment resulting from his 
scarring.  In light of the foregoing, the Board finds that 
the criteria for compensable evaluation are not met under 
either version of Diagnostic Code 7805. 

Based on the evidence set forth above, the Board finds that 
the criteria for a compensable rating for the veteran's 
service-connected scar of the right hand have not been met at 
any time since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5100-5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, § 4.31, 4.118 Diagnostic Codes 
7803, 7804, 7805 (2001) (2002).

Extraschedular Consideration: Under 38 C.F.R. § 3.321(b)(1), 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment. The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board finds that the evidence does not show that the 
veteran's disabilities, either singularly or in combination, 
render the application of the regular schedular standards 
impractical. See 38 C.F.R. § 3.321(b)(1).  The Board first 
notes that the veteran's percentage rating represents as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations. See 38 
C.F.R. § 4.1 (2001). The veteran's disability rating itself 
is recognition that industrial capabilities are impaired.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). In this 
case, the evidence does not show that the veteran's current 
evaluation does not sufficiently address his overall 
disability, nor does the evidence show marked interference 
with employment or frequent periods of hospitalization.




ORDER

Entitlement to a disability rating in excess of 30 percent 
for carpal tunnel syndrome of the right upper extremity is 
denied.

Entitlement to a disability rating in excess of 20 percent 
for carpal tunnel syndrome of the left upper extremity is 
denied. 

A compensable evaluation for a left ankle disability is 
denied.

A compensable evaluation for a scar of the right hand is 
denied.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

